Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2014/0146071).
Regarding claims 1, 11, discloses a display device comprising: pixels disposed in a display area (fig. 3, pixels 110); an image converter that generates second image data of an N(+1)th frame by using first image data of an N-th frame and first image data of the N(+1)th frame (see fig. 5, detecting unit 431 may compare pixel data of a current frame and pixel data of a previous frame to determine a region, having the same pixel data during a certain number or more of frames, as the logo region.[0066] To provide an additional description, the logo detecting unit 431 compares pixel data (10 bit.times.4 sub-pixels, input video data) of a current frame and pixel data of a previous frame at a corresponding position (the same position). When the same or similar value is repeated in a certain number or more of frames, the logo detecting unit 431 determines a corresponding region as a logo region, and when the pixel data of the current frame differ from those of the previous frame, the related art method determines a corresponding region as a non-logo region.[0067] As a second example, the logo region may be detected in units of a block including a plurality of pixels.[0068] To this end, the logo detecting unit 431 determines where there is a logo in units of each block of a plurality of blocks configuring one frame. That is, the logo detecting unit 431 does not determine whether there is a logo in units of a frame but determines whether there is the logo in units of each block among a plurality of blocks configuring a frame); and a data driver that supplies a data signal corresponding to the second image data of the N(+1)th frame to the pixels during an N(+1)th frame period (see fig; 11), wherein the image converter detects a logo and a logo area including the logo by using the first image data of the N-th frame (see fig. 6), the image converter calculates a first representative value of data corresponding to a peripheral area of the logo area among the first image data of the N-th frame and a second representative value of data corresponding to a reference area among the first image data of the N(+1)th frame, and the image converter selectively converts data for the logo among the first image data of the N(+1)th frame according to the first representative value and the second representative value to generate the second image data of the N(+1)th frame (A timing controller includes: a logo detecting unit configured to compare a plurality of frames to detect a logo region; an edge detecting unit configured to detect an edge, corresponding to a boundary between the logo region and an external region of the logo region, from the logo region by using a change amount of brightness between the logo region and the external region; a brightness compensating unit configured to reduce a brightness of the logo region including the edge; see figs. 6, 9, 11; the logo detecting unit 431 may include: a frame memory unit that stores input video data included in an N-1st frame; a block accumulator that compares change amounts of input image data in pixels corresponding to each other and accumulates a comparison value in a block memory that matches a block corresponding to the pixels, in the N-1 st frame and an Nth frame in which data are being currently inputted; and a logo block determiner that determines whether a logo is included in a block that matches the block memory, by using an accumulation value stored in each of a plurality of the block memories. The input video data may be input video data inputted from the external system, or may be data that are generated by being primarily converted in the timing controller before being inputted to the frame memory. t is assumed that when a frame that is currently stored in the frame memory is the N-1st frame, a frame that is currently and newly inputted to the frame memory is the Nth frame. The block accumulator receives input video data included in the N-1st frame stored in the frame memory and input video data included in the Nth frame which is being currently inputted to the frame memory. The block accumulator compares change amounts of input video data in pixels corresponding to each other in the Nth frame and the N-1st frame, and accumulates and stores a comparison value in a block memory that matches a block corresponding to the pixels).
Regarding claims 2, 12, discloses the display device of claim 1, wherein the peripheral area of the logo area is set as an area surrounding the logo area on four sides of the logo area (figs. 6, 9).
Regarding claims 3, 13, discloses the display device of claim 2, wherein the reference area is set as at least one area of an area of the peripheral area of the logo area that is scanned before the logo area [0107] Subsequently, the edge detecting unit 432 detects an edge of the logo region by using a change amount of brightness between the logo region and an external region of the logo region in operation S604).
Regarding claim 4, discloses the display device of claim 1, further comprising: a scan driver that sequentially supplies scan signals from pixels disposed in a first row of the display area to pixels disposed in a last row of the display area during each frame period, wherein the reference area is set as an area located on a top of the logo area ([0088] A method of accumulating the comparison value may be sequentially performed for all pixels of the panel 100. [0089] In the above-described method, a plurality of comparison values for pixels which are formed on first to 1080th horizontal lines are sequentially accumulated in first to 32400th block memories (1BM) to (32400BM)).
Regarding claim 5, discloses the display device of claim 1, further comprising: a scan driver that sequentially supplies scan signals from pixels disposed in a last row of the display area to pixels disposed in a first row of the display area during each frame period, wherein the reference area is set as an area located at a bottom of the logo area.
Allowable Subject Matter
Claims 6-10, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references cited in record disclose the display device of claim 1, wherein the image converter includes: a logo detector that detects the logo and the logo area by using the first image data of the N-th frame; a logo level determiner that calculates the first representative value and the second representative value based on the logo area, and compares the first representative value and the second representative value to determine a logo level for the N(+1)th frame; and a data converter that generates the second image data of the N(+1)th frame by converting a grayscale value of data corresponding to the logo among the first image data of the N(+1)th frame in response to the logo level; and/or the display device of claim 6, wherein the logo level determiner includes: a first logo level determiner that calculates the first representative value for data corresponding to the peripheral area among the first image data of the N-th frame, and determines a first logo level for the N(+1)th frame in response to the first representative value; a second logo level determiner that calculates the second representative value for data corresponding to the reference area among the first image data of the (N+1)-th frame, and determines a second logo level for the N(+1)th frame in response to the second representative value; and a third logo level determiner that compares the first logo level and the second logo level to determine a third logo level for the N(+1)th frame (see fig. 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VAN N CHOW/Primary Examiner, Art Unit 2623